
	

113 S747 IS: To grant exclusive fishery management authority over the red snapper fish in the Gulf of Mexico to certain States.
U.S. Senate
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 747
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2013
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To grant exclusive fishery management authority over the
		  red snapper fish in the Gulf of Mexico to certain States.
	
	
		1.DefinitionsIn this Act:
			(1)Gulf
			 StateThe term Gulf States means the States of
			 Alabama, Florida, Louisiana, Mississippi, and Texas.
			(2)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			2.Fishery management
			 rights
			(a)In
			 generalSubject to subsection (b), not later than 120 days after
			 the date of enactment of this Act, the Secretary shall grant to the Gulf States
			 exclusive fishery management authority over the red snapper fish (lutjanus
			 campechanus) in the Gulf of Mexico in the area located between the coast line
			 of each Gulf State and the point that is 200 miles seaward of the coast line of
			 each Gulf State, consistent with the jurisdictional limit of the exclusive
			 economic zone.
			(b)Agreement
			 between Governors
				(1)In
			 generalThe grant of authority under subsection (a) is contingent
			 on the condition that not later than 180 days after the date on which the
			 Secretary grants the authority, the Governors of each of the Gulf
			 States—
					(A)agree on a
			 fishery management plan governing management of the red snapper fish (lutjanus
			 campechanus); and
					(B)certify in
			 writing to the Secretary that the Governors have entered into that
			 agreement.
					(2)ReversionIf
			 the Governors fail to enter into an agreement under paragraph (1), the
			 authority granted to the Governors under subsection (a) shall revert to the
			 Secretary.
				
